                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JEREMIAH ALLSOPP,                              )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   4:18-CV-56-TAV-SKL
                                               )
MATTHEW HARE and                               )
COFFEE COUNTY, TENNESSEE,                      )
                                               )
              Defendants.                      )


                      MEMORANDUM OPINION AND ORDER

       This is a prisoner’s civil rights complaint under 42 U.S.C. § 1983. Now before the

Court are (1) Plaintiff’s motion for partial summary judgment [Doc. 19]; (2) Defendants’

motion to bifurcate Plaintiff’s claims against the individual Defendant from his claims

against Coffee County, Tennessee [Doc. 17]; and (3) Plaintiff’s motion in limine to exclude

or limit references to his felony convictions at trial [Doc. 20]. The Court will address these

motions in turn.

I.     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff has filed a motion for partial summary judgment against Defendant Hare

on the issue of liability [Doc. 19, Doc. 21], Defendants have filed a response opposing the

motion [Doc. 25, Doc. 26], and Plaintiff has filed a reply to the response [Doc. 29].

       Summary judgment is proper only when the pleadings and evidence, viewed in a

light most favorable to the nonmoving party, illustrate that no genuine issue of material

fact exists and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a),(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is deemed

“material” if resolving that fact in favor of one party “might affect the outcome of the suit

under governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To

establish an entitlement to summary judgment, the moving party must demonstrate that the

nonmoving party cannot establish an essential element of his case for which he bears the

ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore v. Philip Morris Cos.,

Inc., 8 F.3d 335, 339 (6th Cir. 1993).

       Once the motion is properly supported with competent evidence, the nonmovant

must show that summary judgment is inappropriate by setting forth specific facts showing

there is a genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249. If

the “evidence is such that a reasonable jury could return a verdict for the nonmoving party,”

then there is a genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If no proof

is presented, however, the Court does not presume that the nonmovant “could or would

prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 889 (1990)). Rather, in order to

successfully oppose a motion for summary judgment, a party “‘must set forth specific facts

showing that there is a genuine issue for trial’” and “‘may not rest upon the mere allegations

or denials of his pleading.’” Anderson v. Liberty Lobby, Inc., 47 U.S. 242, 248 (1986)

(quoting First Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 288–89 (1968)).

       In his complaint, Plaintiff asserts that Defendant Hare used unjustified and

excessive force against Plaintiff while Plaintiff was housed as a pretrial detainee at the

Coffee County Jail [See Doc. 1]. In assessing a pretrial detainee’s claim that excessive
                                              2
force was used against him, the court considers only whether Plaintiff has shown that “the

force purposely or knowingly used against him was objectively unreasonable.” See

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). “[O]bjective reasonableness turns

on the ‘facts and circumstances of each particular case.’” Id. (citing Graham v. Connor,

490 U.S. 386, 396 (1989)). A court must judge the reasonableness of a particular use of

force “from the perspective of a reasonable officer on the scene,” rather than with “the

20/20 vision of hindsight.” Id.

       The undisputed evidence before the Court demonstrates that Plaintiff and Defendant

Hare were engaged in a verbal altercation on August 29, 2017, that resulted in Defendant

Hare ending Plaintiff’s recreational time and ordering Plaintiff back to his cell [See,

generally, Docs. 19-1 and 19-2]. It is also undisputed that during the process of walking

Plaintiff to his cell, Defendant Hare forced Allsopp down to the floor, secured him, and

then escorted Plaintiff to his cell with the assistance of other officers [Doc. 19-1 at 8, Doc.

19-2, Doc. 21, Doc. 26-3]. Plaintiff, however, contends that Defendant Hare’s actions

constitute a gratuitous show of force unwarranted under the circumstances, while

Defendant Hare contends that his approximately one second “take down” of Plaintiff was

warranted based on Plaintiff’s repeated threats to him and belligerent attitude [See,

generally, Docs. 19-1, Doc. 19-2, Doc. 26-1, Doc. 26-3].

       Having reviewed the summary judgment evidence, including a video1 of the take

down giving rise to this lawsuit, the Court finds that there remains a genuine issue of



       1
           There is no audio on the video of the incident [Doc. 21].
                                                  3
material fact whether force was warranted in securing Plaintiff and returning him to his

cell. Specifically, the parties disagree whether Plaintiff was non-complaint with commands

prior to the take down, and whether Plaintiff threatened Defendant Hare just prior to the

use of force [See, e.g., Doc. 19-1 p. 14-18, Doc. 19-2, Doc. 26-1]. The evidence before the

Court is not sufficient to allow resolution of the factual dispute between the parties.

Because the resolution of these issues is a key factor as to the rationale for using force, the

Court finds summary judgment inappropriate. Accordingly, Plaintiff’s motion for partial

summary judgment [Doc. 19] will be DENIED.

II.    DEFENDANTS’ MOTION TO BIFURCATE

       Defendants have filed a motion and supporting memorandum asking the Court for

an order bifurcating the trial, such that Plaintiff’s claim against the individual Defendant,

Matthew Hare, should be considered by a jury before the jury is allowed consider Plaintiff’s

claim against Coffee County [Docs. 17 and 18]. Plaintiff has filed a response indicating

he does not oppose bifurcation of the trial but requests that the question of damages be

reserved until the county liability phase [Doc. 23]. Defendants have filed a reply opposing

Plaintiff’s request [Doc. 28].

       Federal Rule of Civil Procedure 42(b) authorizes a court to bifurcate a trial for

convenience or to avoid prejudice, or when separate trials will “expedite and economize.”

Fed. R. Civ. P. 42(b). In determining whether bifurcation is appropriate, a court must

balance several factors, including “the potential prejudice to the parties, the possible




                                              4
confusion of the jurors, and the resulting convenience and economy.” Martin v. Heideman,

106 F.3d 1308, 1311 (6th Cir. 1997).

       In the instant motion, Defendants argue that Plaintiff’s case in chief should not

contain arguments or evidence concerning unrelated incidents involving the alleged use of

force on other inmates at the jail [Doc. 18 p. 2]. They also maintain that, because Coffee

County cannot be held liable under § 1983 unless Plaintiff proves he was subjected to

excessive force by Defendant Hare, see Board of Comm’rs of Bryan Cnty. v. Brown, 520

U.S. 397, 410 (1994), bifurcation of the trial would streamline the trial process [Id. at 2-3].

That is, the jury would first hear only Plaintiff’s claim against Defendant Hare, and if the

jury decides in his favor, there would be no need to hear further proof [Id.]. Defendants

also maintain that Plaintiff’s proof of municipal liability will require transporting various

inmate witnesses from various penal institutions, and therefore, these costs and resource

expenditures will be mitigated by bifurcation if the case never reaches the county liability

stage [Id. at 3]. They otherwise argue that Plaintiff not be prejudiced if the case progresses

to the municipal liability stage, as he would then be allowed to put on proof to show other

incidents established a policy, practice, or custom of Coffee County. [Id.].

       Plaintiff does not oppose bifurcation of the individual and county liability claims in

this case, but he does request that if such bifurcation is granted, the question of damages

be reserved for the county liability phase [Doc. 23].

       Having fully considered the parties’ arguments, the Court finds that the outcome of

Plaintiff’s claims against the individual officer, Defendant Hare, may obviate the need for

                                              5
further proof. Even if the jury imposes liability on Defendant Hare and the trial continues

with Plaintiff’s claims against Coffee County, however, bifurcating the trial into phases

will streamline the proof and thereby expedite the trial, without creating prejudice to the

parties or confusion. However, Plaintiff’s damages are the same, regardless of whether

liability is found against the officer, the County, or both. See, e.g., City of Los Angeles v.

Heller, 475 U.S. 796 (1986); Wells v. City of Dayton, 495 F.Supp.2d 793, 796 (S.D. Ohio

2006). Therefore, proof of damages will not be reserved, but rather, should be presented

during the individual liability phase of trial. Accordingly, Defendants’ motion to bifurcate

Plaintiff’s claims against Defendant Hare from Coffee County [Doc. 17] will be

GRANTED as set forth above.

III.   MOTION IN LIMINE

       Plaintiff has filed a motion in limine pursuant to Federal Rule of Evidence 403,

seeking to exclude any trial references to his twenty-four convictions for sex offenses and

battery of a minor [See Docs. 20 and 24]. Defendants oppose the motion [Docs. 22 and

27].

       Evidence is “relevant” if it has “any tendency to make a fact [of consequence] more

or less probable than it would be without the evidence.” Fed. R. Evid. 401. A piece of

evidence “does not need to carry a party’s evidentiary burden to be relevant; it simply has

to advance the ball.” Dortch v. Fowler, 588 F.3d 396, 401 (6th Cir. 2009). Generally, all

relevant evidence is admissible. See Fed. R. Evid. 402.




                                              6
       Under the Federal Rules of Evidence, felony convictions must be admitted unless

the probative value of the evidence is substantially outweighed by the danger of unfair

prejudice. Fed. R. Evid. 403 and 609. “Unfair prejudice” does not refer to probative

evidence that merely damages a defendant’s case; “rather it refers to evidence which tends

to suggest decision on an improper basis.” United States v. Bonds, 12 F.3d 540, 567 (6th

Cir. 1993). Evidence bearing on a witness’ credibility or character for truthfulness “is

always relevant,” United States v. Vandetti, 623 F.2d 1144, 1150 (6th Cir. 1980), and a

felony conviction is relevant to impeach a witness’ character for truthfulness. Fed. R. Evid.

609(a)(1)(A) (identifying use of a felony as way to call witness’s credibility into question).

       Resolution of this case will largely depend on the assessment of the credibility of

the parties. Plaintiff is in jail, a fact which will be apparent to the jury, so the probative

value of impeaching Plaintiff’s testimony with his felony convictions is not substantially

outweighed by the risk of undue prejudice. Fed. R. Evid. 403. The Court finds, however,

that convictions for “sexual contact with minors” are “heavy with prejudice.” United States

v. Kemp, 546 F.3d 759, 764 (6th Cir. 2008). Plaintiff’s felonies are relevant in this matter

only insofar that they are felonies. See, e.g., State v. Walker, 29 S.W.3d 885 (Tenn. Crim.

App. 1999); see also Fed. R. Evid. 609(a)(2) (noting crimes involving “dishonesty or false

statement” are admissible). Details of Plaintiff’s convictions are not made more probative

to his credibility by revealing their nature, and therefore, Plaintiff’s motion to limit

impeachment evidence [Doc. 20] will be GRANTED as to the nature of Plaintiff’s felony

convictions and DENIED as to the fact of his felony convictions.


                                              7
IV.   CONCLUSION

      For the reasons set forth above:

      1.     Plaintiff’s motion for partial summary judgment [Doc. 19] is DENIED;

      2.     Defendants’ motion to bifurcate the trial of Plaintiff’s individual liability and

county liability claims [Doc. 17] is GRANTED as set forth above; and

      3.     Plaintiff’s motion in limine [Doc. 20] is GRANTED as to the nature of

Plaintiff’s felony convictions and DENIED as to the fact of his felony convictions.

      ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             8
